Exhibit 10.16

ASSIGNMENT OF PURCHASE, SALE AND LEASEBACK AGREEMENT

THIS ASSIGNMENT OF PURCHASE, SALE AND LEASEBACK AGREEMENT (this “Assignment”)
dated as of September 20, 2006 (the “Assignment Date”), is made by and between
WESTCORE PROPERTIES AC, LLC, a Delaware limited liability company (“Assignor”),
and WESTCORE LUNDY, LLC, a Delaware limited liability company (“Assignee”).

A.            Assignor and FLEXTRONICS INTERNATIONAL USA, INC., a California
corporation (“Seller”), entered into that certain Purchase, Sale and Leaseback
Agreement, dated as of August 28, 2006, as amended (collectively, the “Purchase
Agreement”), wherein Seller agreed to sell and Assignor agreed to purchase
improved real property located at 2241, 2243 and 2245 Lundy Avenue, San Jose,
California, and certain other interests (as more particularly described in the
Purchase Agreement as the “Property”).

B.            Assignor desires to assign all of its right, title and interest in
and to the Property under the Purchase Agreement to Assignee, as of the date
hereof.

C.            Assignee desires to accept such assignment and assume all of
Assignor’s rights, duties, obligations and liabilities under the Purchase
Agreement with respect to the Property (collectively, the “Obligations”).

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.             Definitions.  Unless otherwise defined in this Assignment, all
capitalized terms used herein shall have the meanings ascribed to them in the
Purchase Agreement.

2.             Assignment.  Assignor hereby transfers, assigns and sets over to
Assignee, its successors and assigns, all of Assignor’s right, title and
interest in, to and under the Purchase Agreement with respect to the Property.

3.             Assumption.  Assignee hereby agrees and confirms that effective
as of the Assignment Date, Assignee has assumed all of the Obligations, and is
presently bound by all conditions and agreements applicable to Assignor, under
and with respect to the Purchase Agreement.

4.             No Release of Assignor.  No assignment of the Purchase Agreement
shall relieve Assignor of any liability or its obligations under or in
connection with the Purchase Agreement.

5.             Delivery to Seller.  Assignor shall promptly deliver to Seller a
copy of this Assignment, fully executed by Assignor and Assignee, after the
mutual execution hereof by the parties.


6.             SEVERABILITY.  IF FOR ANY REASON, ANY PROVISION OF THIS
ASSIGNMENT SHALL BE HELD TO BE UNENFORCEABLE, IT SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS ASSIGNMENT AND TO THE EXTENT
ANY PROVISION OF THIS ASSIGNMENT IS NOT DETERMINED TO BE UNENFORCEABLE, SUCH
PROVISION, OR PORTION THEREOF, SHALL BE, AND REMAIN, IN FULL FORCE AND EFFECT.

1


--------------------------------------------------------------------------------




 

7.             Authority to Contract.  The signatories hereto represent that
they have full and complete authority to bind their respective parties to this
Assignment and that no other consent is necessary or required in order for the
signatories to execute this Assignment on behalf of their respective parties.

8.             Dispute Costs.  In the event any dispute between the parties with
respect to this Assignment results in litigation or other proceeding, the
prevailing party shall be reimbursed by the party not prevailing in such
proceeding for all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ and experts’ fees and costs incurred by the prevailing
party in connection with such litigation or other proceeding and any appeal
thereof.  Such costs, expenses and fees shall be included in and made a part of
the judgment recovered by the prevailing party, if any.

9.             Counterparts; Signatures.  This Assignment may be executed in
counterparts.  All executed counterparts shall constitute one agreement, and
each counterpart shall be deemed an original.  The parties hereby acknowledge
and agree that the delivery of an executed copy of this Assignment by facsimile
signatures or an executed copy of this Assignment transmitted by electronic mail
in so-called “pdf” format shall be legal and binding and shall have the same
full force and effect as if an original of this Assignment had been delivered. 
Assignor and Assignee (i) intend to be bound by the signatures on any document
sent by facsimile or electronic mail, (ii) are aware that the other party will
rely on such signatures, and (iii) hereby waive any defenses to the enforcement
of the terms of this Assignment based on the foregoing forms of signature

10.           Governing Law.  This Assignment shall be governed by, and
construed in accordance with, the laws of the State of California.


11.           ENTIRE AGREEMENT/MODIFICATIONS.  THIS ASSIGNMENT, INCLUDING
EXHIBITS, IF ANY, EXPRESSES THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDES
ANY AND ALL PREVIOUS AGREEMENTS BETWEEN THE PARTIES WITH REGARD TO THE SUBJECT
MATTER HEREOF.  THERE ARE NO OTHER UNDERSTANDINGS, ORAL OR WRITTEN, WHICH IN ANY
WAY ALTER OR ENLARGE ITS TERMS, AND THERE ARE NO WARRANTIES OR REPRESENTATIONS
OF ANY NATURE WHATSOEVER, EITHER EXPRESSED OR IMPLIED, EXCEPT AS MAY EXPRESSLY
BE SET FORTH HEREIN.  ANY AND ALL FUTURE MODIFICATIONS OF THIS ASSIGNMENT WILL
BE EFFECTIVE ONLY IF IT IS IN WRITING AND SIGNED BY THE PARTIES HERETO.  THE
TERMS AND CONDITIONS OF SUCH FUTURE MODIFICATIONS OF THIS ASSIGNMENT SHALL
SUPERSEDE AND REPLACE ANY INCONSISTENT PROVISIONS IN THIS ASSIGNMENT.

2


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the date and year first above written.

ASSIGNOR:

WESTCORE PROPERTIES AC, LLC,
a Delaware limited liability company

By:

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

WESTCORE LUNDY, LLC,
a Delaware limited liability company

By:

Westcore Lundy Partners,

 

 

a Delaware general partnership,

 

 

its sole member

 

 

 

 

 

By:

WP Lundy, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its managing partner

 

 

 

 

 

 

 

 

 

 

 

By:

MRB Manager, LLC,

 

 

 

 

a Delaware limited liability company,

 

 

 

 

its manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

3


--------------------------------------------------------------------------------